        Case 1:19-cv-04031 Document 1 Filed 05/06/19 Page 1 of 51



                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF NEW YORK
_________________________________________________________________
                                    :
KEVIN BLACKWELL                     :
individually and on behalf          :
of all others similarly situated, :      No.
                                    :
     Plaintiffs,                    :    CIVIL ACTION
                                    :
          v.                        :
                                    :
THE PHIA GROUP, LLC, and            :    JURY TRIAL
INDECS CORPORATION,                 :    DEMANDED
                                    :
     Defendants                     :
_________________________________________________________________


                       CLASS ACTION COMPLAINT

     Plaintiff, Kevin Blackwell, individually and on behalf of

all other persons similarly situated, by counsel, allege the

following for their class action complaint against Defendants.



                             INTRODUCTION

    1. Plaintiff, and all other similarly situated members of the

class he seeks to represent, were covered for non-ERISA health

benefits sponsored by member School Districts and sustained

injuries for which they secured personal injury settlement

recoveries and had liens and repayment demands asserted against

their personal injury recoveries by the defendants.

     The Defendants violated New York law and the health benefit

plan by asserting liens and repayment demands from Plaintiffs'

personal injury settlement recoveries.
           Case 1:19-cv-04031 Document 1 Filed 05/06/19 Page 2 of 51



     Defendants’ actions violated New York law on two bases:

     First, Defendants violated New York State General Obligation

Law §5-335 (hereinafter referred to as "NY GOL §5-335") by

asserting liens and demands for repayment from Plaintiff’s

personal injury settlement recoveries.

     Second, the Defendants actions violated New York law because

the policy under which Defendants demanded and recovered

repayment against Plaintiff does not contain a repayment

obligation requiring Plaintiff to repay the Defendants.

     Plaintiff’s case is to recover funds from the entities who

illegally took the money from them. Each of these defendants is

responsible for the money which they had taken irrespective of

what they did with the Plaintiff’s funds afterwards.

     2. As a consequence, Plaintiff and the members of the class

he seeks to represent are entitled to recover from the Defendants

damages, penalties, punitive damages, attorney fees, interest,

costs and other such other and further relief as this Court may

deem just and proper.


                                JURISDICTION

     3. This Court possesses diversity jurisdiction over

Plaintiff’s and class members’ claims under 28 U.S. Code §

1332(a).

     4. Plaintiff Kevin Blackwell and Defendants INDECS Corp. and

THE PHIA GROUP, LLC, are each citizens of different states.
          Case 1:19-cv-04031 Document 1 Filed 05/06/19 Page 3 of 51



     5. The instant matter in controversy exceeds the sum or

value of $75,000.00, exclusive of interest and costs, because

Plaintiff Kevin Blackwell seeks compensatory and punitive damages

in excess of $75,000.00 on his individual claims.



                                  PARTIES

     6. Plaintiff, Kevin Blackwell, is an adult individual and

citizen of the State of New York. Kevin Blackwell commenced a

lawsuit to recover for personal injuries and damages which he

sustained as a result of a motor vehicle accident. As a result of

the personal injuries Plaintiff Kevin Blackwell sustained in his

accident, Mr. Blackwell received medical benefits through his

health benefits coverage sponsored by the member School

Districts. While litigation was pending, Plaintiff Kevin

Blackwell settled his personal injury action.

     7. Defendant THE PHIA GROUP, LLC, (hereinafter “PHIA”) is a

limited liability company organized and existing under the laws

of the State of Massachusetts, with its principal place of

business in the Commonwealth of Massachusetts. Defendant THE PHIA

GROUP, LLC, as authorized agent for INDECS CORPORATION, asserted

liens and repayment demands against Plaintiffs’ personal injury

recoveries for benefits Plaintiffs had received through health

coverage in violation of New York State General Obligation Law

§5-335.
           Case 1:19-cv-04031 Document 1 Filed 05/06/19 Page 4 of 51



     8. Defendant THE PHIA GROUP, LLC reports to be:

     “an experienced provider of health care cost
     containment techniques offering comprehensive
     consulting services, legal expertise, plan document
     drafting, subrogation and overpayment recovery, claim
     negotiation, and plan defense designed to control costs
     and protect plan assets.”

     9. Defendant INDECS CORPORATION (hereinafter “INDECS”) is a

Delaware corporation with a principle place of business and nerve

center in the State of New Jersey. Defendant INDECS CORPORATION

is the third-party administrator for a health plan comprised of

member school districts in New York.



                            STATEMENT OF FACTS

     10. Plaintiff Kevin Blackwell was involved in a motor

vehicle accident wherein he sustained serious injuries and

received benefits under a health insurance policy in and subject

to the laws of New York.

     11. The Orange-Ulster School Districts Health Plan under

which Kevin Blackwell was insured provides in relevant part as

follows:

     Other Party Responsibility. If you suffer injuries for which
     another party or payer may be primarily responsible for the
     loss or payment of the medical expenses, the Plan has an
     independent right to file a claim or pursue other legal
     remedies from or against the party that caused the loss, or
     any entity which may be responsible for payment of the
     medical expenses, to recoup benefits paid by the Plan that
     were caused by a third party, or for which payment is
     potentially the responsibility of another party. If you
     suffer injuries for which another party may be responsible,
     or incur medical expenses whose payment may be the
        Case 1:19-cv-04031 Document 1 Filed 05/06/19 Page 5 of 51



     responsibility of another party, please notify the claims
     administrator. The Plan will determine whether it will bring
     an action against the potentially responsible party for
     payment of medical benefits it has provided for your
     treatment. You will not personally be responsible to repay
     the Plan for these benefits, but the Plan can file a claim
     or take action directly against parties which may be
     potentially responsible for the loss or potentially
     responsible for payment of the medical expenses.

     12. Accordingly, the policy under which Defendants demanded

and recovered repayment against Plaintiffs, does not contain a

repayment obligation requiring Plaintiffs to repay the

Defendants.

     13. Furthermore, New York General Obligations Law §5-335

provides in relevant part as follows:

     § 5-335. Limitation of reimbursement and subrogation
     claims in personal injury and wrongful death actions

     (a) When a person settles a claim, whether in
     litigation or otherwise, against one or more other
     persons for personal injuries, medical, dental, or
     podiatric malpractice, or wrongful death, it shall be
     conclusively presumed that the settlement does not
     include any compensation for the cost of health care
     services, loss of earnings or other economic loss to
     the extent those losses or expenses have been or are
     obligated to be paid or reimbursed by an insurer. By
     entering into any such settlement, a person shall not
     be deemed to have taken an action in derogation of any
     right of any insurer that paid or is obligated to pay
     those losses or expenses; nor shall a person's entry
     into such settlement constitute a violation of any
     contract between the person and such insurer. No person
     entering into such a settlement shall be subject to a
     subrogation claim or claim for reimbursement by an
     insurer and an insurer shall have no lien or right of
     subrogation or reimbursement against any such settling
     person or any other party to such a settlement, with
     respect to those losses or expenses that have been or
     are obligated to be paid or reimbursed by said insurer.
        Case 1:19-cv-04031 Document 1 Filed 05/06/19 Page 6 of 51



     14. Accordingly, pursuant to New York General Obligations

Law §5-335, even if the policy had a clause which required

repayment, any such clause that purports to give the policy a

lien or right of repayment against the Plaintiffs is illegal and

void.

     15. As a result of the injuries that Plaintiff sustained in

the underlying accident, Plaintiff instituted claims for the

personal injuries sustained therein and also secured settlement

recoveries against the respective tortfeasors.

     16. Defendant INDECS, an agent of the Plan, was the manager

and/or claims administrator of the Plan.

     17. The Administrative Services Agreement between INDECS and

the Plan states, in relevant part:

     “2.14 Performance Guarantees

     Compliance With Law. INDECS agrees to administer its duties
     under this Agreement at all times with a high degree of
     skill, prudence and diligence, in accordance with the terms
     of this Agreement, and in a manner that comports with all
     requirements applicable to the performance of such duties
     under any applicable federal or state law or regulation that
     applies to claims, transactions or duties which are the
     subject of the Plan or this Agreement. INDECS shall perform
     all duties and responsibilities assigned to it under this
     Agreement or under the Plan solely in the interest of
     Covered Participants, (b) for the exclusive purpose of
     providing benefits to Covered Participants under the Plan
     and defraying reasonable expenses of administering the Plan,
     (c) with the care, skill, prudence and diligence under the
     circumstances then prevailing that a prudent man acting in
     like capacity and familiar with such matters would use in
     the conduct of an enterprise of like character and with like
     aims, and (d) in accordance with the requirements of this
     Agreement, the terms of the Plan, and any applicable federal
     or state law or regulation.”

Exhibit A.
        Case 1:19-cv-04031 Document 1 Filed 05/06/19 Page 7 of 51



     18. Under the Administrative Services Agreement between

INDECS and the Plan, INDECS was required to act solely in the

interests of the Plan participants for the exclusive purpose of

providing benefits to Plan participants under the Plan.

     19. INDECS actually undertook a duty towards the plan

participants, including Plaintiff, to act solely in the interests

of Plan participants for the exclusive purpose of providing

benefits to Plan participants under the Plan.

     20. Defendant INDECS, as an agent of the Plan, either

through its own conduct or through its agent, asserted a lien and

demanded repayment as from Plaintiffs personal injury recoveries,

either by itself or through its agent, Defendant PHIA, in its

capacity as the manager and/or claims administrator of the Plan.

     21. Defendant INDECS also retained Defendant Phia as its

reimbursement agent to assert a lien and demand repayment as from

Plaintiffs’s personal injury recoveries.

     22. Defendants INDECS and PHIA did assert a lien and did

demand repayments as from Plaintiff Kevin Blackwell’s personal

injury recovery.

     23. In response to defendants’ unlawful lien and repayment

demands, Plaintiff Kevin Blackwell was caused to pay $21,027.02

of his tort recovery to Defendant THE PHIA GROUP, LLC.

     24. Further, Defendants INDECS and PHIA actually undertook

long term and repeated actions that asserted liens, demanded

repayment and actually recovered hundreds of thousands of dollars
        Case 1:19-cv-04031 Document 1 Filed 05/06/19 Page 8 of 51



in repayment from Plaintiffs despite General Obligations Law §5-

335's prohibition against liens for repayment and the policy’s

not having any repayment obligation requiring Plaintiffs to repay

the defendants.

     25. Defendants INDECS and PHIA acted pursuant to a common

plan or design (a “Recovery Services Agreement”) to recover

repayment despite General Obligations Law §5-335's prohibition

against liens for repayment and the policy’s not having any

repayment obligation requiring Plaintiffs to repay the

Defendants.

     26. Defendants INDECS and PHIA actively took part in the

plan or design to recover repayment despite General Obligations

Law §5-335's prohibition against liens for repayment and the

policy’s not having any repayment obligation requiring Plaintiffs

to repay the Defendants.

     27. Defendants INDECS and PHIA furthered the plan or design

by cooperating to recover repayment despite General Obligations

Law §5-335's prohibition against liens for repayment and the

policy’s not having any repayment obligation requiring Plaintiffs

to repay the Defendants.

     28. Defendants INDECS and PHIA also aided and/or encouraged

each other to recover repayment despite General Obligations Law

§5-335's prohibition against liens for repayment and the policy’s

not having any repayment obligation requiring Plaintiffs to repay

the Defendants.
        Case 1:19-cv-04031 Document 1 Filed 05/06/19 Page 9 of 51



     29. Defendants INDECS and PHIA also ratified and adopted the

actions to recover repayment despite General Obligations Law §5-

335's prohibition against liens for repayment and the policy’s

not having any repayment obligation requiring Plaintiffs to repay

the Defendants by collecting repayment from Plaintiffs and

keeping the money which they recovered from Plaintiff’s

repayment.

     30. Defendant THE PHIA GROUP, LLC retains a percentage of

the money which it recovers through their lien and repayment

demands and efforts.

     31. Defendants, through their conduct, actively,

systemically, purposefully, and intentionally recovered over

$415,309.78 in repayments from Plaintiffs’ personal injury

recoveries to which they were not legally entitled. Weyant v.

Phia Group and INDECS Corp., No. 17-cv-8230-LGS, Dkt. No. 1.

     32. Based on the specialized health insurance services and

products the defendants offer in New York, Defendants knew or

should have known that health insurance liens and reimbursement

are prohibited under New York law and were not authorized by the

terms of the Plan.

     33. In fact, Defendants had actual knowledge that liens and

reimbursement are prohibited under New York law.

     34. Further, Defendants had actual knowledge that the terms

of the plan did not contain any repayment terms obligating

Plaintiff to repay to Defendants the benefits paid by the Plan
        Case 1:19-cv-04031 Document 1 Filed 05/06/19 Page 10 of 51



for the treatment he received as a result of the injuries he

sustained in his motor vehicle accident.

     35. In fact, in the companion matter of Weyant v. INDECS

Corp., et al., No. 17-cv-8230-LGS, Defendants admitted that the

Plan's Third Party Recovery provision does not authorize a

reimbursement claim against plan members.

     36. Thus, both Defendants had actual knowledge that the

terms of the Plan did not authorize their demands for

reimbursement of health benefits paid to Plaintiff from

Plaintiff’s personal injury recovery.

     37. Further, in the matter of Jessica Weyant v. INDECS

Corp., et al., PHIA produced a chart, created by Phia employees,

summarizing the laws of various states regarding claims for

reimbursement of benefits paid from personal injury recoveries.

This chart is annexed hereto as Exhibit “B.”

     38. The chart demonstrates that Defendants had actual

knowledge that its claims for reimbursement were prohibited by

New York GOL § 5-335.

     39. Specifically, the chart demonstrates as follows:

State      Subrogation      Reimbursement    Exceptions (CAN be
                                             activated)

NEW YORK      YES                 NO         COORDINATION/
                                             REIMBURSEMENT FROM
                                             NO-FAULT AUTO IS
                                             PERMITTED

                                             Allowed if plan
                                             intervenes in a judgment
                                             but not if plan
                                             participant obtains a
                                             settlement. Coordination
                                             with no-fault benefits is
                                             permitted.
       Case 1:19-cv-04031 Document 1 Filed 05/06/19 Page 11 of 51



     40. Defendants did not intervene in a judgment involving

Plaintiff and did not assert against Plaintiff any demand for

repayment under the Plan’s coordination of benefits provision

regarding no-fault benefits.

     41. Despite actual knowledge that their reimbursement

demands were not authorized by the terms of the Plan and were

prohibited by New York GOL § 5-335, Defendants still nonetheless

demanded reimbursement of health benefits paid to Plaintiff from

Plaintiff’s personal injury recovery.

     42. Despite actual knowledge that their reimbursement

demands were not authorized by the terms of the Plan and were

prohibited by New York GOL § 5-335, Defendants misrepresented to

Plaintiff that they were entitled to reimbursement of the health

benefits paid to Plaintiff from Plaintiff’s personal injury

recovery.

     43. Despite actual knowledge that their reimbursement

demands were not authorized by the terms of the Plan and were

prohibited by New York GOL § 5-335, Defendants misrepresented to

Plaintiff that the Plan contained terms that required him to

reimburse the health benefits paid to Plaintiff from Plaintiff's

personal injury recovery.

     44. Despite actual knowledge that their reimbursement

demands were not authorized by the terms of the Plan and were

prohibited by New York GOL § 5-335, Defendants purposefully did

not disclose to Plaintiff that the Plan did not contain terms
       Case 1:19-cv-04031 Document 1 Filed 05/06/19 Page 12 of 51



that required him to reimburse the health benefits paid to

Plaintiff from Plaintiff's personal injury recovery.

     45. Despite actual knowledge that their reimbursement

demands were not authorized by the terms of the Plan and were

prohibited by New York GOL § 5-335, Defendants misrepresented

to Plaintiff that heir reimbursement demand was lawful.

     46. Despite actual knowledge that their reimbursement

demands were not authorized by the terms of the Plan and were

prohibited by New York GOL § 5-335, Defendants purposefully did

not disclose to Plaintiff that New York law prohibited Defendants

from demanding reimbursement of the health benefits paid to

Plaintiff from Plaintiff’s personal injury recovery.

     47. Despite actual knowledge that their reimbursement

demands were not authorized by the terms of the Plan and were

prohibited by New York GOL § 5-335, Defendants, demanded,

took and received money as reimbursement of health benefits paid

to Plaintiff from Plaintiff’s personal injury recovery.

     48. Defendants’ actions were part of an intentional and

purposeful practice and plan to collect money from plan members

even though Defendants knew that demanding and collecting

reimbursement for benefits paid from plan members’ personal

injury recoveries violated both New York GOL § 5-335 and the

terms of the Plan.

     49. Defendants made repeated and pervasive representations

to Plaintiff and to hundreds of other plan members that
       Case 1:19-cv-04031 Document 1 Filed 05/06/19 Page 13 of 51



Defendants were legally entitled to repayment as from Plaintiff’s

personal injury recoveries even though Defendants knew that

demanding and collecting reimbursement for benefits paid from

plan members’ personal injury recoveries violated both New York

GOL § 5-335 and the terms of the Plan.

     50. Because Defendant PHIA retains a percentage of the money

which it recovers through their lien and repayment demands and

efforts, Defendants possessed a fraudulent motive of monetary

gain in demanding and collecting repayment as from Plaintiff’s

personal injury recoveries, even though Defendants knew that

demanding and collecting reimbursement for benefits paid from

plan members’ personal injury recoveries violated both New York

GOL § 5-335 and the terms of the Plan.

     51. In demanding and recovering repayment of benefits the

plan paid to Plaintiff and other plan members from their personal

injury settlement recovery, even though Defendants knew that

demanding and collecting reimbursement for benefits paid from

plan members’ personal injury recoveries violated both New York

GOL § 5-335 and the terms of the Plan, Defendants willfully and

wantonly disregarded Plaintiff’s and other plan members’ rights.

     52. The Defendants’ actions as aforementioned were pursuant

to a common policy and practice with respect to the Plaintiffs

and as to all other class members.

     53. Defendants, through their conduct as aforementioned,

actively, affirmatively, and systematically misinformed the plan
       Case 1:19-cv-04031 Document 1 Filed 05/06/19 Page 14 of 51



members that Defendants were entitled to liens and repayment.

     54. Defendants actively, affirmatively, and systematically

sent out hundreds of letters to plan members, including

Plaintiff, for the purpose of misinforming the plan members that

Defendants were entitled to liens and repayment of plan benefits

paid from their personal injury settlement recoveries.

     55. Defendants’ conduct, either by themselves or through

their agents, was not only directed towards Plaintiff herein, but

was part of a pattern of similar conduct directed at the public

generally which culminated in Defendants having collected

hundreds of thousands of dollars that they were not entitled to

collect.

     56. By way of example, Defendants admitted that they

collected $415,309.78 in repayment between November, 2013, and

October, 2017. Weyant v. Phia Group and INDECS Corp., No.

17-cv-8230-LGS, Dkt. No. 1.

     57. Further, in Weyant, Defendants also produced a “batch

list” demonstrating that they also collected $246,795.77 from 45

individuals. This batch list is annexed hereto as Exhibit “C.”

     58. Further documentation provided by the Plan in its

counterclaims against Defendants in Weyant v. Phia Group and

INDECS Corp., No. 17-cv-8230-LGS demonstrates that Defendants

collected an additional $62,378.08 pursuant to its recovery

demands from October 2017 through July 2018. These documents are

annexed hereto as Exhibit “D.”
       Case 1:19-cv-04031 Document 1 Filed 05/06/19 Page 15 of 51



                        Violation of Statute

     59.   The present matter arises under New York’s General

Obligations Law §5-335.

     60. On November 13, 2013, Governor Andrew Cuomo signed into

law New York’s General Obligations Law §5-335.

     61. General Obligations Law §5-335 provides in relevant part

as follows:

     § 5-335. Limitation of reimbursement and subrogation
     claims in personal injury and wrongful death actions

     (a) When a person settles a claim, whether in
     litigation or otherwise, against one or more other
     persons for personal injuries, medical, dental, or
     podiatric malpractice, or wrongful death, it shall be
     conclusively presumed that the settlement does not
     include any compensation for the cost of health care
     services, loss of earnings or other economic loss to
     the extent those losses or expenses have been or are
     obligated to be paid or reimbursed by an insurer. By
     entering into any such settlement, a person shall not
     be deemed to have taken an action in derogation of any
     right of any insurer that paid or is obligated to pay
     those losses or expenses; nor shall a person's entry
     into such settlement constitute a violation of any
     contract between the person and such insurer. No person
     entering into such a settlement shall be subject to a
     subrogation claim or claim for reimbursement by an
     insurer and an insurer shall have no lien or right of
     subrogation or reimbursement against any such settling
     person or any other party to such a settlement, with
     respect to those losses or expenses that have been or
     are obligated to be paid or reimbursed by said insurer.

     62. Pursuant to New York General Obligations Law §5-335, any

clause in any health insurance policy or contract which gave the

benefit provider a lien or right of subrogation or reimbursement

against the settling party, with respect to medical expenses that

have been paid or that were obligated to be paid/reimbursed by
       Case 1:19-cv-04031 Document 1 Filed 05/06/19 Page 16 of 51



the benefit provider was rendered illegal and void.

     63. Subsequent to the enactment and after the effective date

of New York General Obligations Law §5-335, Defendants continued

to assert liens and repayment demands against plan members’

personal injury, medical, dental, or podiatric malpractice, or

wrongful death settlement recoveries.

     64. Subsequent to the enactment and after effective date of

New York General Obligations Law §5-335, Defendants mailed and/or

faxed letters to Plaintiff asserting and seeking to collect on

liens and reimbursement as an agent for INDECS CORPORATION with

regard to member school district health benefits.

     65.   It is believed, and therefore averred, that subsequent

to the enactment and after the effective date of New York General

Obligations Law §5-335, the defendants have illegally asserted

liens and rights of reimbursement and recovered monies from the

personal injury settlement recoveries against not only the

plaintiff, Kevin Blackwell, but also against other persons in

violation of New York General Obligations Law §5-335.

     66. Defendant THE PHIA GROUP, LLC’s statements regarding the

enforcement of the lien were false and misleading, and indeed

contrary to the terms of New York General Obligations Law §5-335,

which expressly provides that “no party entering into such a

settlement shall be subject to a subrogation claim or claim for

reimbursement by a benefit provider and a benefit provider shall

have no lien or right of subrogation or reimbursement against any
         Case 1:19-cv-04031 Document 1 Filed 05/06/19 Page 17 of 51



such settling party...”

       67. THE PHIA GROUP, LLC has asserted and continues to assert

liens against other plaintiffs and/or claimants that have settled

New York lawsuits and/or claims, by wrongfully alleging liens and

demands for reimbursement of health plans in violation of New

York General Obligations Law §5-335.

       68. THE PHIA GROUP, LLC has fraudulently, deceptively,

unlawfully and wrongfully collected monies from plaintiffs and/or

claimants that have settled New York lawsuits and/or claims, by

wrongfully alleging liens and rights of reimbursement of health

plans in violation of New York General Obligations Law §5-335.

       69. Defendant THE PHIA GROUP, LLC has asserted and continues

to assert liens and repayment demands against other plaintiffs

and/or claimants have settled their personal injury, medical,

dental, or podiatric malpractice, or wrongful death settlement

recoveries in violation of New York General Obligations Law §5-

335.

       70. Defendant THE PHIA GROUP, LLC has wrongfully kept and

maintains the monies which it received from its liens and

repayment demands from other injured insureds’ personal injury

settlement recoveries subsequent to the enactment and after the

effective date of New York General Obligations Law §5-335 even

after THE PHIA GROUP, LLC was or became aware that all of those

monies which it received was improper and unlawfully secured.
       Case 1:19-cv-04031 Document 1 Filed 05/06/19 Page 18 of 51



     71. Defendant INDECS CORPORATION has wrongfully kept and

maintain the monies which they received from its lien and

repayment demands from other injured insureds’ personal injury

settlement recoveries subsequent to the enactment and after the

effective date of New York General Obligations Law §5-335 even

after INDECS CORPORATION was or became aware that all of those

monies which INDECS CORPORATION received was improper and

unlawfully secured.

     72.   Further, Defendants have continuously, systematically

and wrongfully acted against Blackwell and class members by

wrongfully asserting claims for reimbursement against Blackwell

and against class members who were covered by a health benefits

plan provided by School Districts who received personal injury,

medical, dental, or podiatric malpractice, or wrongful death

settlement recoveries and who suffered damages through their

payment to defendants or other economic loss, before the class

plaintiff insureds had first been made whole and fully

compensated for all of their damages and losses.



                   Violation of Plan Provisions

     73.   The present matter also arises under the terms of the

Orange-Ulster School Districts Health Plan

     74. The Orange-Ulster School Districts Health Plan provides

in relevant part as follows:

     Other Party Responsibility. If you suffer injuries for which
     another party or payer may be primarily responsible for the
       Case 1:19-cv-04031 Document 1 Filed 05/06/19 Page 19 of 51



     loss or payment of the medical expenses, the Plan has an
     independent right to file a claim or pursue other legal
     remedies from or against the party that caused the loss, or
     any entity which may be responsible for payment of the
     medical expenses, to recoup benefits paid by the Plan that
     were caused by a third party, or for which payment is
     potentially the responsibility of another party. If you
     suffer injuries for which another party may be responsible,
     or incur medical expenses whose payment may be the
     responsibility of another party, please notify the claims
     administrator. The Plan will determine whether it will bring
     an action against the potentially responsible party for
     payment of medical benefits it has provided for your
     treatment. You will not personally be responsible to repay
     the Plan for these benefits, but the Plan can file a claim
     or take action directly against parties which may be
     potentially responsible for the loss or potentially
     responsible for payment of the medical expenses. (emphasis
     added)

     75. Pursuant to the Orange-Ulster School Districts Health

Plan, Plaintiff and other members of the Orange-Ulster School

Districts Health Plan are not personally responsible to repay the

Plan for any benefits that the Plan paid as a result of injuries

caused by other parties.

     76. However, despite the aforementioned Plan language,

Defendants asserted liens and repayment demands against

Plaintiff’s personal injury, medical, dental, or podiatric

malpractice, or wrongful death settlement recoveries (hereinafter

“personal injury settlement recoveries”).

     77. Further, Defendants mailed and/or faxed letters to

Plaintiff asserting and seeking to collect on a lien and right of

reimbursement with regard to member school district health

benefits.
        Case 1:19-cv-04031 Document 1 Filed 05/06/19 Page 20 of 51



     78.   Defendants have asserted liens and rights of

reimbursement and recovered monies from the personal injury

settlement recoveries against not only Plaintiff, Kevin

Blackwell, but also against other persons in violation of the

clear terms of the Plan as aforesaid.

     79. Defendant THE PHIA GROUP, LLC’s statements regarding the

enforcement of the lien were fraudulent, false, and misleading,

and indeed contrary to the aforementioned terms of the Orange-

Ulster School Districts Health Plan, which expressly provides

that the Plaintiff and other Plan members “will not personally be

responsible to repay the Plan for these benefits.”

     80. THE PHIA GROUP, LLC has asserted and continues to assert

liens against other plaintiffs and/or claimants that have settled

New York lawsuits and/or claims, by wrongfully alleging liens and

rights of reimbursement of health plans in violation of the

aforementioned terms of the Orange-Ulster School Districts Health

Plan.

     81. THE PHIA GROUP, LLC has fraudulently, deceptively,

unlawfully and wrongfully collected monies from plaintiffs and/or

claimants that have settled New York lawsuits and/or claims, by

wrongfully alleging liens and rights of reimbursement of health

plans in violation of the aforementioned terms of the Orange-

Ulster School Districts Health Plan.

     82. Defendant THE PHIA GROUP, LLC has asserted and continues

to assert liens against other plaintiffs and/or claimants have
        Case 1:19-cv-04031 Document 1 Filed 05/06/19 Page 21 of 51



settled their personal injury, medical, dental, or podiatric

malpractice, or wrongful death settlement recoveries in violation

of the aforementioned terms of the Orange-Ulster School Districts

Health Plan.

     83. Defendant THE PHIA GROUP, LLC has wrongfully kept and

maintains the monies which it received from its liens and

repayment demands from other injured insureds’ personal injury

settlement recoveries even after THE PHIA GROUP, LLC was or

became aware that all of those monies which it received was

improper and unlawfully secured in violation of the

aforementioned terms of the Orange-Ulster School Districts Health

Plan.

     84. Defendant INDECS CORPORATION has wrongfully kept and

maintains the monies which it received from its liens and

repayment demands from other injured insureds’ personal injury

settlement recoveries even after THE PHIA GROUP, LLC was or

became aware that all of those monies which it received was

improper and unlawfully secured in violation of the

aforementioned terms of the Orange-Ulster School Districts Health

Plan.

     85. For the aforementioned reasons, the lien asserted by

Defendant THE PHIA GROUP, LLC, as agent for INDECS CORPORATION,

against Plaintiff is thus improper as matter of law and contract.

     86. Because the lien asserted by Defendant THE PHIA GROUP,

LLC, as agent for INDECS CORPORATION, against Plaintiff is
       Case 1:19-cv-04031 Document 1 Filed 05/06/19 Page 22 of 51



improper as matter of law and contract, any payments made by

Plaintiff or any other Class members to Defendant THE PHIA GROUP,

LLC is without consideration.

     87. Further, Defendant THE PHIA GROUP, LLC, as agent for

INDECS CORPORATION, fraudulently induced Plaintiff into paying

money to Defendants by materially misrepresenting that the Plan

required Plaintiff to reimburse the health benefits paid to

Plaintiff from Plaintiff's personal injury recovery, knowing that

its representation to Plaintiff was untrue and intending thereby

to deceive Plaintiff in order to cause him to pay a portion of

his personal injury settlement to Defendants.

                     CLASS ACTION ALLEGATIONS

A.   DEFINITION OF THE CLASS

     88. Plaintiffs, and the other similarly situated

individuals, constitute a class within the meaning of Federal

Rule of Civil Procedure 23.

     89. Plaintiff brings this action as a class action on behalf

the class defined as:

     i. All persons covered by a health benefits plan
     provided by School Districts who received personal
     injury, medical, dental, or podiatric malpractice, or
     wrongful death settlement recoveries and who suffered
     damages through their payment to defendants or other
     economic loss, as a result of defendants’ assertion and
     demand for liens and repayment against their settlement
     recoveries after the enactment and effective date and
     in violation of in violation of New York State General
     Obligation Law §5-335;
       Case 1:19-cv-04031 Document 1 Filed 05/06/19 Page 23 of 51



     ii. All persons covered by a health benefits plan
     provided by School Districts who received personal
     injury, medical, dental, or podiatric malpractice or
     wrongful death settlement recoveries and against whom
     the defendants wrongfully asserted liens and repayment
     from their personal injury settlement recoveries after
     the enactment and effective date and in violation of
     New York General Obligations Law §5-335;

     iii. All persons covered by a health benefits plan
     provided by School Districts who received personal
     injury, medical, dental, or podiatric malpractice, or
     wrongful death settlement recoveries and who suffered
     damages through their payment to defendants or other
     economic loss, as a result of defendants’ assertion and
     demand for liens and repayment against their settlement
     recoveries and the policy under which defendants
     recovered repayment do not contain a repayment
     obligation requiring Plaintiffs to repay the
     Defendants;


     iv. All persons covered by a health benefits plan
     provided by School Districts who received personal
     injury, medical, dental, or podiatric malpractice or
     wrongful death settlement recoveries and against whom
     the defendants wrongfully asserted liens and repayment
     from their personal injury settlement recoveries and
     the policy under which defendants recovered repayment
     do not contain a repayment obligation requiring
     Plaintiffs to repay the Defendants;

     v. All persons covered by a health benefits plan provided by
     School Districts who received personal injury, medical,
     dental, or podiatric malpractice, or wrongful death
     settlement recoveries and who suffered damages through their
     payment to defendants or other economic loss, as a result of
     defendants’ assertion and demand for liens and repayment
     against their settlement recoveries before the insured had
     first been made whole and fully compensated for all of their
     damages and losses.

     90.   The plaintiff, Kevin Blackwell, reserves the right to

amend the definition and/or identify subclasses upon completion

of class discovery.
          Case 1:19-cv-04031 Document 1 Filed 05/06/19 Page 24 of 51



     B.     NUMEROSITY

     91. The Class is so numerous as to render joinder of all

members impracticable because the Plan is composed of at least 18

school districts and covers the employees, retirees, and

dependants of employees/retirees in those 18 school districts.

The identities of a majority of the Class members are presently

unknown but are ascertainable through appropriate discovery.

Plaintiff reasonably believes that there are hundreds of members

in the proposed Class. Members of the Class may be identified

from records maintained by Defendants and may be notified of the

pendency of this action by mail, or the internet or publication

using the form of notice similar to that customarily used in

class actions.

     C.     TYPICALITY

     92. Plaintiffs’ claims are typical of the claims of other

members of the Class. All such claims arise out of the

Defendants’ wrongful assertion of liens and reimbursement demands

against the personal injury recoveries of Plaintiffs and the

proposed Class members. Plaintiffs and the proposed Class members

have suffered a common injury arising out of the Defendants’

common course of conduct as alleged herein.



     D.     EXISTENCE AND PREDOMINANCE OF COMMON ISSUES

     93. Common questions of law and fact are applicable to all

members of the Class and predominate over any questions that
          Case 1:19-cv-04031 Document 1 Filed 05/06/19 Page 25 of 51



might solely affect individual members of the class.

     94. The common questions of law and fact arise from and

concern the following facts and actions:

     a.     all Class members are covered by health benefits plan

            provided by the member School Districts under and

            subject to the laws of the State of New York;

     b.     all Class members received medical benefits from the

            health benefits plan sponsored by the member School

            Districts as a result of personal injuries they

            sustained;

     c.     the Defendants asserted liens and reimbursement demands

            to all of the Class members in violation of New York’s

            anti-subrogation law and the plan terms.

     d.     the Defendants asserted liens and reimbursement demands

            to all of the Class members under a policy which does

            not contain a repayment obligation requiring Plaintiff

            and class members to repay the Defendants;

     e.     whether New York General Obligations Law §5-335 was

            violated by Defendants’ practice of collecting and/or

            asserting liens and reimbursement demands as against

            Plaintiff’s and class members’ personal injury

            recoveries;

     f.     whether the Plan, which does not contain any repayment

            obligation by Plaintiff, was violated by Defendants’

            practice of collecting and/or asserting liens and
          Case 1:19-cv-04031 Document 1 Filed 05/06/19 Page 26 of 51



            reimbursement demands as against Plaintiff’s and class

            members’ personal injury recoveries.



     95. The questions of law and fact common to the members of

the Class, as above noted, predominate over any questions

affecting only individual members, and thus, this class action is

superior to other available methods for the fair and efficient

adjudication of this controversy.

     E.     SUPERIORITY

     96. A class action is superior to other available methods

for a fair and efficient adjudication of this controversy because

individual joinder of all members of the Class is impractical.

Furthermore, damages suffered by members of the Class may be

relatively small when compared to the expense and burden of

individual litigation, which would make it difficult or

impossible for individual members of the Class to obtain relief.

The interests of judicial economy favor adjudicating the claims

of the Class on a classwide basis rather than an individual

basis. There will be no difficulty in the management of this

action as a class action.

     F.     ADEQUATE REPRESENTATION

     97. Plaintiff will fairly and adequately protect and

represent the interests of the Class and have no interest

antagonistic to, or in conflict with, those of other Class

members.
          Case 1:19-cv-04031 Document 1 Filed 05/06/19 Page 27 of 51



     98. Plaintiff is willing and prepared to serve the proposed

Class in a representative capacity with all the obligations and

duties material herein.

     99. Plaintiff has the time and resources to prosecute this

action and has retained qualified counsel who have had extensive

experience in matters involving the rights of insureds and

federal court litigation. Plaintiffs intend to prosecute this

action vigorously for the benefit of the Class.

     G. RISKS OF INCONSISTENT OR VARYING ADJUDICATION

     100. Class treatment is proper in this proceeding in order

to avoid inconsistent or varying adjudications with respect to

individual Class members.

     101. Pursuant to law, the Class meets all the requirements

for class certification.

                  AS AND FOR A FIRST CAUSE OF ACTION
                        (Declaratory Judgment)

     102. Plaintiff, Kevin Blackwell, individually and on behalf

of a Class of Similarly Situated Persons, repeats and re-alleges

the allegations of the preceding paragraphs as if fully restated

herein.

     103. New York General Obligations Law §5-335 prohibits the

enforcement of contractual liens against personal injury

settlements. In contravention to such prohibition, the Defendants

have attempted to and have enforced such liens.

     104. Further, the policies under which defendants demanded

and recovered repayment against Plaintiffs do not contain a
       Case 1:19-cv-04031 Document 1 Filed 05/06/19 Page 28 of 51



repayment obligation requiring Plaintiffs to repay the

Defendants.

     105. As a result, INDECS CORPORATION, as agent of the Plan,

has no right to assert and/or collect, either itself or through

an agent, any liens or reimbursement on behalf of the Plan as

against other insureds who have settled personal injury, medical,

dental, podiatric malpractice, or wrongful death cases.

     106. As a result, THE PHIA GROUP, LLC, as agent for INDECS

CORPORATION, has no right to assert and/or collect any liens or

reimbursement on behalf of INDECS and/or the Plan against other

insureds who have settled personal injury, medical, dental,

podiatric malpractice, or wrongful death cases or claims.

     107. Accordingly, Plaintiff, Kevin Blackwell, individually

and on behalf of a Class of Similarly Situated Persons, are

entitled to a judgment pursuant to the Declaratory Judgment Act

declaring that:

     (a) The Defendants do not have a right to assert and/or
     collect any lien or reimbursement under health
     insurance plans against other insureds who have settled
     personal injury, medical, dental, podiatric
     malpractice, or wrongful death cases or claims on or
     after the enactment and effective date of New York
     General Obligations Law §5-335.

     (b) The Defendants do not have a right to assert and/or
     collect any lien or reimbursement under health
     insurance plans against other insureds who have settled
     personal injury, medical, dental, podiatric
     malpractice, or wrongful death cases under policies
     which do not contain a repayment obligation requiring
     Plaintiffs to repay the Defendants.
          Case 1:19-cv-04031 Document 1 Filed 05/06/19 Page 29 of 51



                 AS AND FOR A SECOND CAUSE OF ACTION
            (Claims for Violation of New York GOL §5-335)

     108. Plaintiff, Kevin Blackwell, individually and on behalf

of a Class of Similarly Situated Persons, repeats and re-alleges

the allegations of the preceding paragraphs as if fully restated

herein.

     109. INDECS CORPORATION, through its actions and by the

conduct of its agent, THE PHIA GROUP, LLC, acting as an agent for

INDECS CORPORATION, asserted, and continued to assert, a lien and

demand for repayment for the benefits which the Plan paid as

against Plaintiffs’ personal injury settlement recoveries on or

after the enactment and effective date of New York General

Obligations Law §5-335.

     110. In asserting such liens and demands for repayment, THE

PHIA GROUP, LLC acted at the direction and behest, and with the

permission and consent, of INDECS CORPORATION.

     111. In asserting such liens and demands for repayment, THE

PHIA GROUP, LLC acted within the course and scope of its

retention by, and agency of, INDECS CORPORATION.

     112. Pursuant to New York General Obligations Law §5-335,

health insurers are prohibited from asserting liens and

reimbursement claims.

     113. The Orange-Ulster School Districts Health Plan is an

insurer for purposes of New York General Obligations Law §5-335.

     114. As agents of an insurer, New York General Obligations

Law §5-335 is equally applicable and prohibits Defendants from
          Case 1:19-cv-04031 Document 1 Filed 05/06/19 Page 30 of 51



asserting liens and demands for repayment as against Plaintiff’s

personal injury settlement recoveries.

       115. Defendants’ assertion of liens and demands for

repayment as against Plaintiff’s personal injury settlement

recoveries is a violation of New York General Obligations Law §5-

335.

       116. As a result of Defendants’ violation of New York

General Obligations Law §5-335, Plaintiffs are entitled to

declaratory, injunctive and monetary relief as set forth

hereinafter.

                  AS AND FOR A THIRD CAUSE OF ACTION
                     (Claims for Violation of the
             Orange-Ulster School Districts Health Plan)

       117. Plaintiff, Kevin Blackwell, individually and on behalf

of a Class of Similarly Situated Persons, repeats and re-alleges

the allegations of the preceding paragraphs as if fully restated

herein.

       118. INDECS CORPORATION, through its actions and by the

conduct of its agent, THE PHIA GROUP, LLC, acting as an agent for

INDECS CORPORATION, asserted, and continued to assert, a lien and

demand for repayment for the benefits which the Plan paid as

against Plaintiffs’ personal injury settlement recoveries in

violation of the terms of the Orange-Ulster School Districts

Health Plan.

       119. In asserting such liens and demands for repayment, THE

PHIA GROUP, LLC acted at the direction and behest, and with the
          Case 1:19-cv-04031 Document 1 Filed 05/06/19 Page 31 of 51



permission and consent, of INDECS CORPORATION.

     120. In asserting such liens and demand for repayment, THE

PHIA GROUP, LLC acted within the course and scope of its

retention by, and agency of, INDECS CORPORATION.

     121. Pursuant to the terms of the Orange-Ulster School

Districts Health Plan, the Plaintiff and other members of the

Plan are “not personally be responsible to repay the Plan for the

benefits” the Plan pays as a result of injuries caused by other

parties.

     122. Defendants’ assertion of liens and demands for

repayment as against Plaintiff’s personal injury settlement

recoveries is a violation of the terms of the Orange-Ulster

School Districts Health Plan.

     123. As a result of Defendants’ violation of the terms of

the Orange-Ulster School Districts Health Plan, Plaintiffs are

entitled to declaratory, injunctive, and monetary relief as set

forth hereinafter.


               AS AND FOR A FOURTH CAUSE OF ACTION
 (Claims for Violation of the New York General Business Law 349)
     124. Plaintiff, Kevin Blackwell, individually and on behalf

of a Class of Similarly Situated Persons, repeats and re-alleges

the allegations of the preceding paragraphs as if fully restated

herein.
       Case 1:19-cv-04031 Document 1 Filed 05/06/19 Page 32 of 51



     125. Section 349 of the New York’s General Business Law

states:
     Deceptive acts or practice in the conduct of any business,
     trade or commerce or in the furnishing of any service in
     this state are hereby declared unlawful.


     126. Defendants committed deceptive acts and practices

whereby Defendants made repeated and pervasive representations to

Plaintiffs and similarly situated Class members that, Defendants

were legally entitled to liens and repayment as from Plaintiff’s

personal injury recoveries even after the enactment and effective

date of New York General Obligations Law §5-335.

     127. Defendants committed deceptive acts and practices

whereby Defendants made repeated and pervasive representations to

Plaintiffs and similarly situated Class members that Defendants

were legally entitled to liens and repayment as from Plaintiff’s

personal injury recoveries under policies which do not contain a

repayment obligation requiring Plaintiff to repay the Defendants.

     128. Defendants, through their conduct, actively,

affirmatively, and systematically misinformed the insureds that

Defendants were entitled to liens and repayment.

     129. Defendants, through their conduct, actively and

systemically recovered from insureds literally hundreds of

thousands of dollars in repayments as to which Defendants were

not legally entitled.

     130. Defendants, through their conduct, actively and

systemically stated to Plaintiffs and other Class members that
       Case 1:19-cv-04031 Document 1 Filed 05/06/19 Page 33 of 51



they were obligated to pay liens and make repayment from the

injury settlement recoveries under health insurance plans.

     131. Defendants disseminated false and misleading statements

to Plaintiffs and other Class members in furtherance of

Defendants’ scheme to assert and collect liens under health

insurance plans against other insureds who settled injury

lawsuits or claims in violation of New York General Obligations

Law §5-335.

     132. Defendants disseminated false and misleading statements

to Plaintiff and other Class members in furtherance of

Defendants’ scheme to assert and collect liens under health

insurance plans against other insureds who settled injury

lawsuits or claims under policies which do not contain a

repayment obligation requiring Plaintiff and other Class members

to repay the Defendants.

     133. Defendants’ deceptive acts and practices have enabled

Defendants to collect hundreds of thousands of dollars in health

insurance liens that they were not entitled to enforce or collect

following the enactment and effective date of New York General

Obligations Law §5-335.

     134. Defendants’ deceptive acts and practices have enabled

Defendants to collect hundreds of thousands of dollars in health

insurance liens that they were not entitled to enforce or collect

under the policy.
       Case 1:19-cv-04031 Document 1 Filed 05/06/19 Page 34 of 51



     135. Defendant’s deceptive acts as aforesaid were misleading

in a material way and have ramifications for the public.

     136. In that regard, Defendants actively, affirmatively, and

systematically sent out hundreds of letters to plan members,

including Plaintiff, for the purpose of misinforming the plan

members that Defendants were entitled to liens and repayment of

plan benefits paid from their personal injury settlement

recoveries.

     137. Defendants’ conduct, either by themselves or through

their agents, was not only directed towards Plaintiff herein, but

was part of a pattern of similar conduct directed at the public

generally which culminated in Defendants having collected

hundreds of thousands of dollars that they were not entitled to

collect.

     138. By way of example, Defendants admitted that they

collected $415,309.78 in repayment between November, 2013, and

October, 2017. Weyant v. Phia Group and INDECS Corp., No.

17-cv-8230-LGS, Dkt. No. 1.

     139. Further, in Weyant, Defendants produced a “batch list”

demonstrating that they collected $246,795.77 from 45

individuals. This batch list is annexed hereto as Exhibit “C.”

     140. Further documentation provided by the Plan in its

counterclaims against Defendants in Weyant v. Phia Group and

INDECS Corp., No. 17-cv-8230-LGS, demonstrates that Defendants

collected an additional $62,378.08 pursuant to its recovery
       Case 1:19-cv-04031 Document 1 Filed 05/06/19 Page 35 of 51



demands from October 2017 through July 2018. These documents are

annexed hereto as Exhibit “D.”

     141. Thus, even after suit was brought against them,

Defendants continued to collect money from other plan members

despite both New York law and the Plan terms prohibiting such

actions.

     142. Accordingly, as Exhibits C and D demonstrate,

Defendants actions were not just directed at Plaintiff herein,

but were part of a pattern of similar conduct directed at the

public generally.

     143. Defendants’ conduct and actions, as described above,

constitute deceptive business practices in violation of the New

York General Business Law.

     144. The damages sustained by Plaintiffs and the other Class

members were a direct and foreseeable result of, and were

proximately caused by, Defendants’ deceptive business practices.

     145. As a result of Defendants’ actions, Plaintiff and other

Class members have been injured and damaged in an amount to be

determined at trial.

     146. Defendants, through their conduct or by their agents,

directed their conduct not just at Plaintiff herein but was part

of a pattern of similar conduct directed at the public generally

which culminated in defendants having collected hundreds of

thousands of dollars in health insurance liens that they were not

entitled to enforce or collect following the enactment and
          Case 1:19-cv-04031 Document 1 Filed 05/06/19 Page 36 of 51



effective date of New York General Obligations Law §5-335.



                  AS AND FOR A FIFTH CAUSE OF ACTION
                        (Claims for Conversion)

     147. Plaintiff, Kevin Blackwell, individually and on behalf

of a Class of Similarly Situated Persons, repeats and re-alleges

the allegations of the preceding paragraphs as if fully restated

herein.

     148. Plaintiff possessed property in the form of

compensation received for injuries suffered.

     149. Plaintiff had a superior right to immediate possession

and use of the compensation he received for such injuries.

     150. Defendants’ conduct in asserting liens and demands for

repayment and in securing payment from Plaintiff’s personal

injury recoveries was an unlawful interference with Plaintiffs’

superior right to immediate possession and use of the

compensation received.

     151. As a result of Defendants’ unlawful interference with

Plaintiffs’ compensation, Plaintiffs are entitled to declaratory,

injunctive and monetary relief as set forth hereinafter.


                  AS AND FOR A SIXTH CAUSE OF ACTION
                  (CLAIM FOR MONEY HAD AND RECEIVED)

     152. Plaintiff, Kevin Blackwell, individually and on behalf

of a Class of Similarly Situated Persons, repeats and re-alleges

the allegations of the preceding paragraphs as if fully restated

herein.
        Case 1:19-cv-04031 Document 1 Filed 05/06/19 Page 37 of 51



     153. As a result of Defendants’ liens and repayment demands

from Plaintiff’s and other injured plan members’ personal injury

settlement recoveries subsequent to the enactment and after the

effective date of New York General Obligations Law §5-335,

Defendants received money rightfully and lawfully belonging to

Plaintiff and other insureds.

     154. As a result of Defendants having received money

pursuant to their liens and repayment demands from Plaintiff’s

and other injured insureds’ personal injury settlement recoveries

subsequent to the enactment and after the effective date of New

York General Obligations Law §5-335, Defendants benefitted by

retaining a portion of Plaintiff’s personal injury recovery as

fees for their unlawful reimbursement activities on behalf of the

Plan.

     155. Under principles of good conscience, Defendants should

not be allowed to retain the money that they received pursuant to

their liens and repayment demands from Plaintiff’s and other

injured insureds’ personal injury settlement recoveries

subsequent to the enactment and after the effective date of New

York General Obligations Law §5-335.

     156. Further, as a result of Defendants’ liens and repayment

demands from Plaintiff’s and other injured insureds’ personal

injury settlement recoveries in violation of the terms of the

Orange-Ulster School Districts Health Plan, Defendants received

money rightfully and lawfully belonging to Plaintiff and other
          Case 1:19-cv-04031 Document 1 Filed 05/06/19 Page 38 of 51



insureds.

     157. As a result of Defendants having received money

pursuant to their liens and repayment demands from Plaintiff’s

and other injured insureds’ personal injury settlement recoveries

in violation of the terms of the Orange-Ulster School Districts

Health Plan, Defendants benefitted by retaining a portion of

Plaintiff’s personal injury recovery as fees for their unlawful

reimbursement activities on behalf of the Plan.

     158. Under principles of good conscience, Defendants should

not be allowed to retain the money that they received pursuant to

their liens and repayment demands from Plaintiff’s and other

injured insureds’ personal injury settlement recoveries in

violation of the terms of the Orange-Ulster School Districts

Health Plan.

                 AS AND FOR A SEVENTH CAUSE OF ACTION
                     (CLAIM FOR COMMON LAW FRAUD)

     159. Plaintiff, Kevin Blackwell, individually and on behalf

of a Class of Similarly Situated Persons, repeats and re-alleges

the allegations of the preceding paragraphs as if fully restated

herein.

     160. As plan managers and/or claims administrators for the

self-funded Orange-Ulster School Districts Health Plan,

Defendants were required to act solely in the interests of the

Plan members and had an affirmative duty to not fraudulently

misrepresent their entitlement to lien, subrogation and/or

repayment as from Plaintiff's personal injury recoveries.
       Case 1:19-cv-04031 Document 1 Filed 05/06/19 Page 39 of 51



     161. Defendants made repeated and pervasive representations

that Defendants were legally entitled to lien, subrogation and/or

repayment as from Plaintiff's personal injury recoveries.

     162. Defendants actively, affirmatively, and systematically

misrepresented to the Plaintiff and other plan members that they

were entitled to liens, subrogation and repayment.

     163. Defendants had actual knowledge that their

misrepresentations as to their purported entitlement to lien,

subrogation and/or repayment as from Plaintiff's personal injury

recoveries, and Plaintiff’s obligation to pay to Defendants

pursuant to their lien, subrogation and/or repayment demands, was

false when those representations were made.

     164. As a result of Defendants’ misrepresentations to

Plaintiff and other insureds, Defendants actively and

systemically recovered from the Plaintiff and other plan members

hundreds of thousands of dollars in repayments as to which they

were not legally entitled.

     165. As plan managers and/or claims administrators for the

self-funded Orange-Ulster School Districts Health Plan,

Defendants were required to act solely in the interests of the

Plan members and had an affirmative duty to disclose to Plaintiff

and the other plan members material information relating to their

administration of the Orange-Ulster School Districts Health Plan,

including material information relating to their asserted rights

to lien, subrogation and/or repayment as from Plaintiff's
       Case 1:19-cv-04031 Document 1 Filed 05/06/19 Page 40 of 51



personal injury recoveries.

     166. In asserting their rights to lien, subrogation and/or

repayment as from Plaintiff's personal injury recoveries,

Defendants failed to disclose material information that they were

not entitled to lien, subrogation and/or repayment as from

Plaintiff's personal injury recoveries under GOL § 5-335 or the

terms of the Plan.

     167. In failing to disclose that they had no right lien,

subrogation and/or repayment as from Plaintiff's personal injury

recoveries under GOL § 5-335 or the terms of the Plan, Defendants

intended to deceive Plaintiff and other plan members as to their

right to lien, subrogation and/or repayment as from Plaintiff's

personal injury recoveries.

     168. As a result of Defendants’ failure to disclose material

information to Plaintiff and other plan members, Defendants

actively and systemically recovered from the Plaintiff and other

plan members hundreds of thousands of dollars in repayments as to

which they were not legally entitled.

     169. As a direct and proximate result of Defendants’ fraud

alleged herein, the Plaintiff and other class members have

already, and will continue to, suffer actual harm in the absence

of relief.
          Case 1:19-cv-04031 Document 1 Filed 05/06/19 Page 41 of 51



                AS AND FOR AN EIGHTH CAUSE OF ACTION
          (CLAIM FOR BREACH OF FIDUCIARY DUTY - FRAUDULENT
                         MISREPRESENTATION)

     170. Plaintiff, Kevin Blackwell, individually and on behalf

of a Class of Similarly Situated Persons, repeats and re-alleges

the allegations of the preceding paragraphs as if fully restated

herein.

     171. As plan managers and/or claims administrators for the

self-funded Orange-Ulster School Districts Health Plan,

Defendants were required to act solely in the interests of the

Plan members and owed a fiduciary duty to Plaintiff and other

plan members.

     172. As plan managers and/or claims administrators for the

self-funded Orange-Ulster School Districts Health Plan,

Defendants had an affirmative duty to not fraudulently

misrepresent their entitlement to lien, subrogation and/or

repayment as from Plaintiff's and other plan members’ personal

injury recoveries.

     173. Defendants made repeated and pervasive representations

that Defendants were legally entitled to lien, subrogation and/or

repayment as from Plaintiff's and other plan members’ personal

injury recoveries.

     174. Defendants actively, affirmatively, and systematically

misrepresented to the Plaintiff and other plan members that they

were entitled to liens, subrogation and repayment.
          Case 1:19-cv-04031 Document 1 Filed 05/06/19 Page 42 of 51



     175. Defendants had actual knowledge that their

misrepresentations as to their purported entitlement to lien,

subrogation and/or repayment as from Plaintiff's and other plan

members’ personal injury recoveries, and Plaintiff’s and other

plan members’ purported obligation to pay Defendants pursuant to

their lien, subrogation and/or repayment demands, was false when

those representations were made.

     176. As a result of Defendants’ misrepresentations to

Plaintiff and other plan members, Defendants actively and

systemically recovered from the Plaintiff and other plan members

hundreds of thousands of dollars in repayments as to which they

were not legally entitled.

     177. Defendants’ conduct, as set forth above, violated its

fiduciary duty to Plaintiff and other plan members.

     178. As a direct and proximate result of the breaches of

fiduciary duties alleged herein, the Plaintiff and other plan

members have already, and will continue to, suffer actual harm in

the absence of relief.


                AS AND FOR A NINTH CAUSE OF ACTION
    (CLAIM FOR BREACH OF FIDUCIARY DUTY - FAILURE TO DISCLOSE
                       MATERIAL INFORMATION)

     179. Plaintiff, Kevin Blackwell, individually and on behalf

of a Class of Similarly Situated Persons, repeats and re-alleges

the allegations of the preceding paragraphs as if fully restated

herein.
        Case 1:19-cv-04031 Document 1 Filed 05/06/19 Page 43 of 51



     180. As plan managers and/or claims administrators for the

self-funded Orange-Ulster School Districts Health Plan,

Defendants were required to act solely in the interests of the

Plan members and owed a fiduciary duty to Plaintiff and other

plan members.

     181. As plan managers and/or claims administrators for the

self-funded Orange-Ulster School Districts Health Plan,

Defendants had an affirmative duty to disclose to Plaintiff and

the other plan members material information relating to their

administration of the Orange-Ulster School Districts Health Plan,

including material information relating to their asserted rights

to lien, subrogation and/or repayment as from Plaintiff's and

other plan members’ personal injury recoveries.

     182. In asserting their rights to lien, subrogation and/or

repayment as from Plaintiff's and other plan members’ personal

injury recoveries, Defendants failed to disclose material

information that they were not entitled to lien, subrogation

and/or repayment as from Plaintiff's and other plan members’

personal injury recoveries under GOL § 5-335 or the terms of the

Plan.

     183. In failing to disclose that they had no right lien,

subrogation and/or repayment as from Plaintiff's and other plan

members’ personal injury recoveries under GOL § 5-335 or the

terms of the Plan, Defendants intended to deceive Plaintiff and

other plan members as to their right to lien, subrogation and/or
          Case 1:19-cv-04031 Document 1 Filed 05/06/19 Page 44 of 51



repayment as from Plaintiff's and other plan members’ personal

injury recoveries.

       184. As a result of Defendants’ failure to disclose material

information to Plaintiff and other plan members, Defendants

actively and systemically recovered from the Plaintiff and other

plan members hundreds of thousands of dollars in repayments as to

which they were not legally entitled.

       185. Defendants’ conduct, as set forth above, violated its

fiduciary duty to Plaintiff and other plan members.

       186. As a direct and proximate result of the breaches of

fiduciary duties alleged herein, the Plaintiff and other plan

members have already, and will continue to, suffer actual harm in

the absence of relief.



                  AS AND FOR A TENTH CAUSE OF ACTION
            (DIRECTING OR PERMITTING CONDUCT OF ANOTHER)

       187. Plaintiff, Kevin Blackwell, individually and on behalf

of a Class of Similarly Situated Persons, repeats and re-alleges

the allegations of the preceding paragraphs as if fully restated

herein.

       188. Pursuant to Section 877 of the Restatement (Second) of

Torts, a person is subject to liability if he orders or induces

the tortious conduct of another, if he knows or should know of

circumstances that would make the conduct tortious if it were his

own.
          Case 1:19-cv-04031 Document 1 Filed 05/06/19 Page 45 of 51



     189. At all times relevant hereto, INDECS knew, or should

have known, that New York law prohibits liens, subrogation claims

and reimbursement demands by health insurers against insureds’

personal injury settlement recoveries.

     190. Despite such knowledge, INDECS retained, hired,

authorized, induced, and allowed PHIA to assert liens,

subrogation claims and/or repayment demands on behalf of INDECS,

as against Plaintiff’s and other plan members’ personal injury

settlement recoveries as part of a knowing and systemic effort to

secure money from injured persons personal injury settlement

recoveries in violation of law.

     191. As a result of INDECS’s conduct, Plaintiff and other

plan members are entitled to declaratory, injunctive and monetary

relief, including punitive damages.



                AS AND FOR AN ELEVENTH CAUSE OF ACTION
                          (ACTING IN CONCERT)

     192. Plaintiff, Kevin Blackwell, individually and on behalf

of a Class of Similarly Situated Persons, repeats and re-alleges

the allegations of the preceding paragraphs as if fully restated

herein.

     193. Pursuant to Section 876 of the Restatement (Second) of

Torts, a party is subject to liability if it does a tortious act

in concert with, or pursuant to a common design with, another, or

if it knows that the other’s conduct constitutes a breach of duty

and gives substantial assistance or encouragement to the other.
          Case 1:19-cv-04031 Document 1 Filed 05/06/19 Page 46 of 51



     194. At all times relevant hereto, INDECS knew, or should

have known, that PHIA’s assertion of liens, subrogation demands

and/or repayment demands as against Plaintiff’s and other plan

members’ personal injury settlement recoveries, was in violation

of New York law.

     195. In asserting liens, subrogation demands and/or demands

for repayment as against Plaintiffs’ personal injury settlement

recoveries, INDECS acted in concert with, and pursuant to a

common design with, PHIA as part of a knowing and systemic effort

to secure money from injured persons personal injury settlement

recoveries in violation of law.

     196. Pursuant to Section 876 of the Restatement (Second) of

Torts, Defendants are liable to Plaintiff and other plan members

for their assertion of liens, subrogation demands and/or demands

for repayment as against their personal injury settlement

recoveries.

     197. As a result of Defendants’ conduct, Plaintiff and other

plan members are entitled to declaratory, injunctive and monetary

relief, including punitive damages and set forth hereinafter.


                 AS AND FOR A TWELFTH CAUSE OF ACTION
                          (RELIEF REQUESTED)

     198. Plaintiff, Kevin Blackwell, individually and on behalf

of a Class of Similarly Situated Persons, repeats and re-alleges

the allegations of the preceding paragraphs as if fully restated

herein.
       Case 1:19-cv-04031 Document 1 Filed 05/06/19 Page 47 of 51



     WHEREFORE, the plaintiff, Kevin Blackwell, individually and

on behalf of a Class of Similarly Situated Persons, respectfully

requests that this Court enter an Order:

     A. Determining that this action is a proper class action,

certifying the named Plaintiffs as class representatives for the

classes alleged herein and Plaintiffs’ counsel as Class Counsel;

     B. Awarding judgment that Defendants’ conduct was a

violation of New York General Obligations Law §5-335 and granting

such preliminary and permanent relief, including but not limited

to enjoining Defendants’ actions complained of herein and the

imposition of a constructive trust;

     C. Awarding judgment that the Defendants do not have a right

to assert and/or collect any lien or reimbursement under health

insurance plans against other insureds who have settled personal

injury, medical, dental, podiatric malpractice, or wrongful death

cases under policies which do not contain a repayment obligation

requiring Plaintiffs to repay the Defendants.

     D. Awarding judgment that Defendants’ conduct was a

violation of the Orange-Ulster School Districts Health Plan and

granting such preliminary and permanent relief, including but not

limited to enjoining Defendants’ actions complained of herein and

the imposition of a constructive trust;

     E. Award of damages in favor of each named Plaintiff and

each Other Similarly Situated Individual, equal to the sum of the

lien or reimbursement paid by each Plaintiff and any other
       Case 1:19-cv-04031 Document 1 Filed 05/06/19 Page 48 of 51



damages incurred relative to such lien or repayment demand in an

amount in excess of $75,000.00;

     F. Awarding, on Plaintiff’s and the Similarly Situated

Plaintiffs’ claims, recovery against defendants in the amount of

that Defendants collected from liens that were unlawfully

enforced and collected upon in violation of New York General

Obligations Law §5-335, plus Plaintiffs’ costs in this suit,

including attorney’s fees in an amount of excess of $75,000.00;

     G. Awarding restitution to all Plaintiffs of all of any and

all monies Defendants realized or recovered as for all damages

caused by defendants’ violation of New York General Obligations

Law §5-335, plus Plaintiffs’ costs in this suit, including

attorney’s fees in an amount in excess of $75,000.00;

     H. Awarding, on Plaintiff’s and the Similarly Situated

Plaintiffs’ claims, recovery against defendants in the amount of

that Defendants collected from liens that were unlawfully

enforced and collected upon in violation of the Plan’s terms,

plus Plaintiffs’ costs in this suit, including attorney’s fees in

an amount of excess of $75,000.00;

     I. Awarding restitution to all Plaintiffs of all of any and

all monies Defendants realized or recovered as for all damages

caused by defendants’ violation of the Plan’s terms, plus

Plaintiffs’ costs in this suit, including attorney’s fees in an

amount in excess of $75,000.00;
       Case 1:19-cv-04031 Document 1 Filed 05/06/19 Page 49 of 51



     J. Awarding in favor of named Plaintiff and each Other

Similarly Situated Individual based on Defendants’ conversion,

all damages Plaintiffs and Class members have sustained as a

result of Defendants’ conduct as may be permitted under the

relevant statutes and law including punitive damages;

     K. Judgment in favor of named Plaintiff and every member of

the class against the defendants for all harms and damages

arising from the unlawful lien and repayment actions of the

defendants subsequent to the enactment and effective date of the

New York General Obligations Law §5-335;

     L. Judgment in favor of named Plaintiff and every member of

the class against the defendants for all harms and damages

arising from the unlawful lien and repayment actions of the

defendants with regard to every of the defendants’ violations

concerning repayment under the Plan.

     M. Judgement ordering defendants to return or release all

monies which have been taken, liened, charged, received, or

encumbered subsequent to the enactment and effective date of the

New York General Obligations Law §5-335; and that such monies

held, paid or otherwise encumbered be returned or released free

of all claims, charges, holds, claims, demands, interest, liens,

pretensions;

     N. Judgement ordering defendants to return or release all

monies which have been taken, liened, charged, received, or

encumbered arising from the unlawful lien and repayment actions
       Case 1:19-cv-04031 Document 1 Filed 05/06/19 Page 50 of 51



of the defendants with regard to every of the defendants’

violations concerning repayment under the Plan.

     O. Judgment awarding interest, counsel fees, costs and

penalties as authorized by law against the defendants in

connection with the defendants’ unlawful conduct with respect to

the claims of the named Plaintiff and each Other Similarly

Situated Individual;

     P. Such other and further relief as the Court may deem just

and proper.




                       BY:              /s/
                             CHARLES KANNEBECKER, ESQUIRE
                             Attorneys for Plaintiffs
                             104 West High Street
                             Milford, Pennsylvania 18337
                             (570) 296-6471
                             Kannebecker@wskllawfirm.com
  Case 1:19-cv-04031 Document 1 Filed 05/06/19 Page 51 of 51



     JURY TRIAL DEMANDED

Plaintiffs hereby demand a trial by jury.




                BY:              /s/
                      CHARLES KANNEBECKER, ESQUIRE
                      Attorneys for Plaintiffs
                      104 West High Street
                      Milford, Pennsylvania 18337
                      (570) 296-6471
                      Kannebecker@wskllawfirm.com
